2015 WI 41

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP41-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Paul G. Belke, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Paul G. Belke,
                                  Respondent.
                             DISCIPLINARY PROCEEDINGS AGAINST BELKE

OPINION FILED:          April 24, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                        2015 WI 41
                                                                NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2014AP41-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Paul G. Belke, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
             Complainant,
                                                                APR 24, 2015
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Paul G. Belke,

             Respondent.




      ATTORNEY      disciplinary      proceeding.      Attorney's           license
suspended.


      ¶1     PER   CURIAM.   We    review,   pursuant      to     Supreme      Court
Rule (SCR) 22.17(2), the report of the referee, James C. Boll,
recommending that the court suspend Attorney Paul G. Belke's
license to practice law in Wisconsin for a period of 90 days for
13 counts of misconduct, and also recommending that Attorney
Belke be required to continue to participate in a monitoring
contract with the Wisconsin Lawyers Assistance Program (WisLAP)
                                                                  No.    2014AP41-D



and comply with the contract conditions relating to assessment
and treatment.
       ¶2     Upon    careful   review    of   the    matter,     we    adopt   the
referee's findings of fact and conclusions of law.                 We conclude,
however,      that    a   four-month     suspension    of    Attorney      Belke's
license is an appropriate sanction for his misconduct.                   We agree
that       Attorney   Belke     should    be   required      to    continue      to
participate in a WisLAP monitoring contract.                We also agree with
the referee that the full costs of the proceeding, which are
$3,316.55 as of February 10, 2015, should be assessed against
Attorney Belke.
       ¶3     Attorney    Belke    was    admitted     to   practice      law   in

Wisconsin in 1996.         His address on file with the State Bar of
Wisconsin is Princeton, Wisconsin.             He has no prior disciplinary
history.
       ¶4     On January 7, 2014, the Office of Lawyer Regulation
(OLR) filed a complaint alleging that Attorney Belke committed
13 counts of misconduct.            Attorney Belke filed an answer on
February 26, 2014.        Referee Boll was appointed on June 3, 2014.
       ¶5     On September 8, 2014, the parties filed a stipulation
whereby Attorney Belke withdrew his answer to the complaint and
pled no contest to each of the misconduct allegations contained
in the OLR's complaint.1           The parties agreed to oral argument
before the referee only as to the appropriate sanction.                         The


       1
           An amended stipulation was filed on January 26, 2015.



                                         2
                                                                               No.     2014AP41-D



oral    argument    before        the   referee    took       place       on    December     15,
2014.         The referee issued his final decision on January 22,
2015.
        ¶6     The referee noted that the allegations in the OLR's
complaint        involved     Attorney         Belke's        conviction             for   seven
misdemeanor       counts.          According      to    the     OLR's          complaint,       on
August 10, 2010, a deputy sheriff responded to a call of an
intoxicated person, later identified as Attorney Belke, in the
General       Mitchell     International        Airport       in    Milwaukee.             As   a
result of his conduct, Attorney Belke was arrested and charged
with misdemeanor disorderly conduct.                     He entered a guilty plea
and     was    convicted     of     misdemeanor        disorderly          conduct.          His

sentence included one day in jail and a $500 fine.                                     Attorney
Belke failed to notify the OLR of his misdemeanor disorderly
conduct conviction.
        ¶7     On September 13, 2010, law enforcement responded to a
domestic disturbance between Attorney Belke and his mother in
Princeton, where both apparently lived.                            As a result of his
conduct,        Attorney     Belke       was      arrested          and        charged      with
misdemeanor       counts    of     criminal     damage        to    property          (domestic
abuse) and disorderly conduct (domestic abuse).                            At his initial
appearance, Attorney Belke signed a $1,000 signature bond with
conditions that he maintain absolute sobriety and not be on any
premises licensed to sell alcohol by the drink.

        ¶8     On the same day that Attorney Belke was released from
the Green Lake County jail and had made an initial appearance in
the     case,     law    enforcement        responded          to     another          domestic
                                            3
                                                                                No.   2014AP41-D



disturbance between Attorney Belke and his mother at their home.
Breath alcohol tests performed on Attorney Belke showed that he
had    consumed         alcohol    in       violation     of    the     terms    of   his   bond
agreement.             As   a   result,       he    was   arrested       and    charged     with
misdemeanor            counts    of     bail       jumping      and     disorderly     conduct
(domestic abuse).               At his initial appearance, he signed a $2,500
signature         bond      agreement        with      conditions       that     he   maintain
absolute       sobriety,         not    be    on    any   premises       licensed     to    sell
alcohol by the drink, and move out of his mother's residence
within 14 days.
       ¶9      On September 25, 2010, City of Madison police stopped
Attorney Belke in Madison, and he was charged with misdemeanor

charges      of    operating       while       intoxicated        and    operating     with    a
prohibited alcohol content (both second offenses).                                Pursuant to
a no-contest plea entered in January of 2011, Attorney Belke was
convicted         of    misdemeanor          operating    while       intoxicated      (second
offense).         The operating with a prohibited alcohol concentration
charge      was    dismissed           on    the   prosecutor's         motion.       Attorney
Belke's sentence included 30 days in jail with Huber privileges,
a     driver      license        revocation         for   17     months,        and   ignition
interlock for 17 months.                      He was also ordered to undergo an
alcohol assessment and pay a fine.                             Attorney Belke failed to
notify the OLR of his misdemeanor operating while intoxicated
(second offense) conviction.

       ¶10     On February 14, 2011, Attorney Belke pled no contest
to and was convicted of both disorderly conduct (domestic abuse)
charges.          The remaining charges, criminal damage to property
                                                   4
                                                                             No.    2014AP41-D



(domestic abuse) and bail jumping, were dismissed but read-in at
sentencing.          Attorney Belke's combined sentence included seven
days in jail and court costs.                  He was also allowed to move back
into his mother's residence.                   Attorney Belke failed to notify
the    OLR    of    his     two    misdemeanor       disorderly      conduct        (domestic
abuse) convictions.
        ¶11    On    June     6,    2012,    law     enforcement       responded       to    a
domestic disturbance between Attorney Belke and his mother at
their Princeton residence.                As a result of his conduct, Attorney
Belke was arrested and charged with one count of misdemeanor
disorderly conduct (domestic abuse).                       At his initial appearance,
he pled guilty.            A sentencing hearing was scheduled for June 26,

2012.     Attorney Belke signed a $1,000 signature bond agreement
with    conditions         that    he    maintain     absolute       sobriety,       have    no
contact with his mother and her residence, and appear at all
court proceedings.
        ¶12    Attorney Belke failed to appear at his June 26, 2012
sentencing hearing and a warrant was issued.                         The following day,
he was charged with one count of misdemeanor bail jumping.                                  Law
enforcement         went    to     the   Princeton         residence   to     execute       the
warrant on June 28, 2012.                Upon arrival, Attorney Belke's mother
allowed the police officers into the basement where Attorney
Belke    was    sleeping.           Attorney       Belke    was    arrested.         Officers
detected       an   odor     of    intoxicants       emanating      from     him.      Breath

alcohol tests performed both in the squad car and at the jail
demonstrated         that     Attorney      Belke      had        consumed     alcohol      in


                                               5
                                                                                  No.     2014AP41-D



violation of the terms of his bond agreement in the Green Lake
County case.
        ¶13    On June 29, 2012, Attorney Belke was charged with one
count of misdemeanor bail jumping.                        At his initial appearance,
he confirmed receipt of the criminal complaints in the Green
Lake County cases.             On July 2, 2012, he signed a $500 signature
bond     agreement       with     conditions          that      he        maintain        absolute
sobriety, not be on any premises licensed to sell alcohol by the
drink, and have no contact with his mother and her residence.
He also posted a $500 cash bond with identical conditions in the
other misdemeanor bail jumping case.
        ¶14    On July 3, 2012, a police officer identified Attorney

Belke outside of a bar in Princeton.                         The officer made contact
with Attorney Belke and a breath alcohol test performed on him
demonstrated that he had consumed alcohol in violation of the
terms of his various bond agreements.                           As a result, Attorney
Belke     was       arrested.          He    posted      a   $1,000            cash     bond    with
conditions that he maintain absolute sobriety and not be on any
premises licensed to sell alcohol by the drink.                                       On July 6,
2012,    he     was    charged        with   three       counts      of       misdemeanor       bail
jumping.
        ¶15    On     August    14,     2012,    pursuant         to      a    plea     agreement,
Attorney      Belke     pled    no     contest      to    and     was         convicted    of    the
misdemeanor         disorderly        conduct       (domestic          abuse)         charge    that

arose    out     of    the     June    6,    2012    domestic          disturbance         between
Attorney Belke and his mother.                      He also pled no contest to two
misdemeanor bail jumping charges arising out of the July 3, 2012
                                                6
                                                                          No.    2014AP41-D



arrest.       The remaining bail jumping charges were dismissed but
read-in at sentencing.               Attorney Belke's sentence included two
years of probation with sentence withheld and conditions that he
not possess any firearms, maintain absolute sobriety, not be on
any premises licensed to sell alcohol by the drink, not possess
any alcohol where he resides, undergo and comply with an alcohol
and    drug    assessment,         not   have     any   violent    contact       with    his
mother, maintain full-time employment, and abide by any other
rules or recommendations as imposed by the supervising probation
agent.         Attorney      Belke       failed    to   notify     the     OLR    of     his
misdemeanor disorderly conduct (domestic abuse) conviction and
his two misdemeanor bail jumping convictions.

        ¶16    On September 23, 2012, a deputy responded to a roll-
over    vehicle      crash    in    Marquette       County.       Upon     arrival,      the
deputy located the vehicle and its driver and sole occupant,
later identified as Attorney Belke.                     A witness to the accident
smelled       intoxicants      on     Attorney      Belke's      breath.         Emergency
medical service personnel reported intoxicants.                          Attorney Belke
was transported to a hospital for treatment, where a chemical
test of his blood showed his blood alcohol level to be .283.                              On
October       29,   2012,    Attorney      Belke     was    charged      with    operating
while intoxicated (third offense), operating with a prohibited
alcohol content (third offense), and ignition interlock device
tampering/failure to install.                On June 12, 2013, Attorney Belke

pled no contest to and was convicted of misdemeanor operating
while    intoxicated         (third      offense).         The   other     charges      were
dismissed on the prosecutor's motion.                   His sentence included 120
                                             7
                                                            No.     2014AP41-D



days in jail with Huber privileges, a driver license revocation
for 32 months, and ignition interlock for 32 months.                  He was
also ordered to undergo an alcohol assessment and pay a fine.
     ¶17   The   OLR's   complaint   alleged   and,   by   virtue    of   the
stipulation, Attorney Belke pled no contest to the following
counts of misconduct:

          [Count One]    By engaging in conduct leading to
     his   August  26,   2010   misdemeanor conviction  of
     disorderly conduct in Milwaukee County . . . that
     reflects adversely on his honesty, trustworthiness or
     fitness as a lawyer in other respects, [Attorney]
     Belke violated SCR 20:8.4(b).2

          [Count Two]    By engaging in conduct leading to
     his   January   3,  2011   misdemeanor   conviction   of
     Operating While Intoxicated (2nd) in Dane County . . .
     that     reflects    adversely    on    his     honesty,
     trustworthiness or fitness as a lawyer in other
     respects, [Attorney] Belke violated SCR 20:8.4(b).

          [Count Three]   By engaging in conduct leading to
     his February 14, 2011 misdemeanor conviction of
     disorderly conduct (domestic abuse) in Green Lake
     County . . . that reflects adversely on his honesty,
     trustworthiness or fitness as a lawyer in other
     respects, [Attorney] Belke violated SCR 20:8.4(b).

          [Count Four]   By engaging in conduct leading to
     his February 14, 2011 misdemeanor conviction of
     disorderly conduct (domestic abuse) in Green Lake
     County . . . that reflects adversely on his honesty,
     trustworthiness or fitness as a lawyer in other
     respects, [Attorney] Belke violated SCR 20:8.4(b).



     2
       SCR 20:8.4(b) provides that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."



                                     8
                                                  No.   2014AP41-D


         [Count Five]   Be engaging in conduct leading to
    his   August  14,   1012   misdemeanor  conviction of
    disorderly conduct (domestic abuse) in Green Lake
    County . . . that reflects adversely on his honesty,
    trustworthiness or fitness as a lawyer in other
    respects, [Attorney] Belke violated SCR 20:8.4(b).

         [Count Six]    In each instance, by engaging in
    conduct leading to his August 14, 2012 two-count
    misdemeanor conviction of bail jumping in Green Lake
    County . . . that reflects adversely on his honesty,
    trustworthiness or fitness as a lawyer in other
    respects, [Attorney] Belke violated SCR 20:8.4(b).

         [Count Seven]   By engaging in conduct leading to
    his June 12, 2013 misdemeanor conviction of Operating
    While Intoxicated (3rd) in Marquette County . . . that
    reflects adversely on his honesty, trustworthiness or
    fitness as a lawyer in other respects, [Attorney]
    Belke violated SCR 20:8.4(b).

         [Count   Eight]     By  failing   to  report   his
    misdemeanor   conviction  of   disorderly  conduct   in
    Milwaukee County . . . to OLR and the Clerk of the
    Supreme Court, [Attorney] Belke violated SCR 21.15(5),3
    enforced under SCR 20:8.4(f).4


    3
        SCR 21.15(5) provides:

          An attorney found guilty or convicted of any
    crime on or after July 1, 2002, shall notify in
    writing the office of lawyer regulation and the clerk
    of the Supreme Court within 5 days after the finding
    or conviction, whichever first occurs.     The notice
    shall include the identity of the attorney, the date
    of finding or conviction, the offenses, and the
    jurisdiction.   An attorney’s failure to notify the
    office of lawyer regulation and clerk of the supreme
    court of being found guilty or his or her conviction
    is misconduct.
    4
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."



                                 9
                                                                  No.     2014AP41-D


          [Count   Nine]     By   failing  to   report  his
     misdemeanor conviction of Operating While Intoxicated
     (2nd) in Dane County . . . to OLR and the Clerk of the
     Supreme Court, [Attorney] Belke violated SCR 21.15(5),
     enforced under SCR 20:8.4(f).

          [Count Ten] By failing to report his misdemeanor
     conviction of disorderly conduct (domestic abuse) in
     Green Lake County . . . to OLR and the Clerk of the
     Supreme Court, [Attorney] Belke violated SCR 21.15(5),
     enforced under SCR 20:8.4(f).

          [Count 11]   By failing to report his misdemeanor
     conviction of disorderly conduct (domestic abuse) in
     Green Lake County . . . to OLR and the Clerk of the
     Supreme Court, [Attorney] Belke violated SCR 21.15(5),
     enforced under SCR 20:8.4(f).

          [Count 12]   By failing to report his misdemeanor
     conviction of disorderly conduct (domestic abuse) in
     Green Lake County . . . to OLR and the Clerk of the
     Supreme Court, [Attorney] Belke violated SCR 21.15(5),
     enforced under SCR 20:8.4(f).

          [Count 13]    By failing to report his two-count
     misdemeanor conviction of bail jumping in Green Lake
     County . . . to OLR and the Clerk of the Supreme
     Court,   [Attorney]   Belke   violated SCR  21.15(5),
     enforced under SCR 20:8.4(f).
     ¶18    The     OLR   sought   a   four-month     suspension.         Attorney
Belke argued that a public reprimand was an appropriate level of
discipline.        The referee concluded that a 90-day suspension was
appropriate.       While the referee said he believed that the facts
supported      a     conclusion        that     Attorney       Belke's     conduct
demonstrated a significant lapse in judgment and self-discipline
and also demonstrated a disregard for public safety, the referee
concluded   that      cases   cited     by    the   OLR   in   which     attorneys'
licenses were suspended for six months presented more egregious




                                         10
                                                                                   No.    2014AP41-D



fact     situations,            either      because         they      involved      felonies       or
because the attorneys' misconduct involved fraud.
       ¶19     The referee noted that Attorney Belke's conduct did
not involve dishonesty or failure to represent clients.                                          The
referee also noted that Attorney Belke has been in compliance
with     all       treatment          recommendations            of      all    substance       abuse
providers, has abstained from all alcohol or other mood-altering
substances,         and       has     regularly    participated            in    community-based
support groups, such as Alcoholics Anonymous.                                   The referee also
pointed       to    Attorney          Belke's     lack      of     any     prior    disciplinary
history.           Based on what the referee termed "these mitigating
factors," the referee concluded that a 90-day suspension was

appropriate.              As     a     condition,       the      referee        recommends      that
Attorney Belke continue to participate in a monitoring contract
with   WisLAP           and    that    he   comply      with       the    contract       conditions
relating to assessment and treatment.
       ¶20     A        referee's       findings       of     fact       are    affirmed    unless
clearly erroneous.                   Conclusions of law are reviewed de novo.
See      In        re      Disciplinary           Proceedings             Against        Eisenberg,
2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                    The court may
impose        whatever         sanction      it     sees       fit,       regardless       of    the
referee's recommendation.                    See In re Disciplinary Proceedings
Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
       ¶21     There is no showing that any of the referee's findings
of fact are clearly erroneous.                      Accordingly, we adopt them.                    We
also agree with the referee's conclusions of law that Attorney
Belke violated the supreme court rules set forth above.
                                                  11
                                                                                  No.    2014AP41-D



      ¶22     With respect to the appropriate level of discipline,
upon careful review of the matter, we conclude that the four-
month suspension originally sought by the OLR is appropriate.
While the referee correctly points out that Attorney Belke has
no prior disciplinary history and that his misconduct does not
involve     dishonesty         or    a   failure           to    adequately       represent       his
clients, the conduct at issue here is nevertheless troubling.
We    agree    with      the      referee           that    Attorney      Belke's        multiple
operating     while      intoxicated          convictions,            multiple      misdemeanor
convictions of disorderly conduct (domestic abuse) involving his
mother, and multiple bail jumping convictions demonstrate a very
significant lapse in judgment and a very serious disregard for

public safety.           While no two attorney disciplinary matters are
precisely     analogous,            we   find       In     re    Disciplinary       Proceedings
Against     Cahill,      219 Wis. 2d 330,                579 N.W.2d 231           (1998)    to     be
somewhat similar.
      ¶23     In    Cahill,         during      a    16-month         period,     the    attorney
engaged in conduct that led to eight misdemeanor convictions,
including      operating            a    motor           vehicle       while        intoxicated,
defrauding         an   innkeeper,        disorderly             conduct,     and       issuing     a
worthless check.             The referee in the instant case cited Cahill
in his report and commented that Attorney Cahill's misconduct
was more serious than Attorney Belke's because Attorney Cahill
was   convicted         of   an     additional           misdemeanor        and     because      her
misconduct involved fraud.                   As in the instant case, none of the
offenses      of    which      Attorney       Cahill            was   convicted      involved      a
client or her conduct as a lawyer.
                                                12
                                                                                   No.     2014AP41-D



       ¶24    While we agree with the referee that the number of
misdemeanor convictions and the nature of the convictions in
this   case     may     be      somewhat     less      serious      than      in         Cahill,    we
nevertheless conclude that the 90-day suspension recommended by
the referee would be insufficient to impress upon Attorney Belke
the seriousness of his misconduct and deter him and others from
committing similar misconduct in the future.                               The attorney in
Cahill     received        a    six-month       suspension       for     conduct           that    was
arguably more egregious than that at issue here.                                     We conclude
that   a     four-month         suspension       of    Attorney     Belke's              license    to
practice law is more commensurate with the number and nature of
offenses at issue than the 90-day suspension recommended by the

referee.
       ¶25    We agree with the referee that Attorney Belke should
be required to continue to participate in a monitoring contract
with WisLAP and to comply with all contract conditions relating
to assessment and treatment.                    We further agree with the referee
that Attorney Belke should be required to pay the full costs of
the proceeding.
       ¶26    IT IS ORDERED that the license of Paul G. Belke to
practice law in Wisconsin is suspended for a period of four
months, effective May 24, 2015.
       ¶27    IT   IS      FURTHER      ORDERED       that,    as   a    condition           of    the
reinstatement         of       his    license    to    practice         law    following           the
suspension and as a condition of his continued practice of law
thereafter,        Paul        G.    Belke   shall     be     required        to    continue        to
participate in a monitoring contract with the Wisconsin Lawyers
                                                13
                                                                       No.    2014AP41-D



Assistance        Program    and     to   fully    comply      with    all     contract
conditions.        Attorney Belke shall continue to participate in the
monitoring        contract     for    a   period     of    one    year       after    the
reinstatement       of   his    license     to    practice     law     following      the
termination of the suspension.
       ¶28   IT IS FURTHER ORDERED that within 60 days of the date
of this order, Paul G. Belke shall pay to the Office of Lawyer
Regulation the costs of this proceeding, which are $3,316.55.
       ¶29   IT IS FURTHER ORDERED that Paul G. Belke shall comply
with   the   provisions        of    SCR 22.26    concerning     the     duties      of   a
person   whose      license     to    practice     law    in   Wisconsin      has    been
suspended.

       ¶30   IT     IS   FURTHER       ORDERED     that    compliance        with     all
conditions of this order is required for reinstatement.                               See
SCR 22.28(2).




                                           14
    No.   2014AP41-D




1